Name: Commission Regulation (EEC) No 1068/84 of 17 April 1984 fixing for the 1984 marketing year the reference prices for aubergines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 4 . 84 Official Journal of the European Communities No L 105/9 COMMISSION REGULATION (EEC) No 1068/84 of 17 April 1984 fixing for the 1984 marketing year the reference prices for aubergines THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas where prices are lowest, during the three years prior to the date on which the reference price is fixed, for a home-grown product with defined commercial charac ­ teristics, being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying specified requirements as regards market preparation ; whereas, when the average of prices recorded on each represen ­ tative market is being calculated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Commitee for Fruit and Vegetables, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 985/84 (2), and in particular Article 27 ( 1 ) thereof, Whereas, pursuant to Article 23 ( 1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Community are to be fixed at the beginning of the marketing year ; Whereas aubergines are produced in such quantities in the Community that reference prices should be fixed for them ; HAS ADOPTED THIS REGULATION : Whereas aubergines harvested during a given crop year are marketed from January to December ; whereas the quantities harvested from 1 January to 31 March and in November and December are so small that there is no need to fix reference prices for these periods ; whereas reference prices should be fixed only for the period 1 April to 31 October inclusive ; Article 1 For the 1984 marketing year, the reference prices for aubergines falling within subheading 07.01 T II of the Common Customs Tariff, expressed in ECU per 100 kilograms net of packed products of class I, of all sizes, shall be as follows : Whereas, pursuant to Article 23 (2) of Regulation (EEC) No 1035/72, the reference prices are to be fixed on the basis of the arithmetic mean of producer prices in each Member State plus an amount representing the costs of transporting Community products from the production areas to Community marketing centres ; whereas the trend of production costs in the fruit and vegetables sector must also be taken into account ; April : 80,37 May : 76,55 June : 74,07 July : 69,85 August : 43,77 September : 46,25 October : 49,47 Whereas, to take seasonal price variations into account, the marketing year should be divided into several periods and a reference price fixed for each of these periods ; Article 2 (') OJ No L 118 , 20 . 5 . 1972, p. 1 . ( 2) OJ No L 103 , 16 . 4 . 1984, p. 1 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 105/ 10 Official Journal of the European Communities 18 . 4 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 April 1984. For the Commission Poul DALSAGER Member of the Commission